Citation Nr: 0614949	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1967 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2004 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The current claims were remanded in September 2004 in part 
because prior PTSD examinations had not rendered an opinion 
regarding the veteran's employability.  The previous Board 
remand instructed the examiner to offer an opinion as to 
whether it is at least as likely as not (a 50% or higher 
degree of probability) that the veteran's PTSD precludes 
substantially gainful employment.  The veteran's 
representative has argued, and the Board agrees, that the VA 
clinician that conducted the September 2005 VA examination 
failed to render such an opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  As such, the veteran's claims must 
be remanded. 

 Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its February 2005 VCAA notice.  As such, the 
new requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The RO should schedule the veteran 
for a VA PTSD examination to ascertain 
the severity of the PTSD and the effect 
of this disability on the veteran's 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for PTSD.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's PTSD alone precludes 
substantially gainful employment.

3.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



